Appeal from a judgment of the County Court of Sullivan County (Hanofee, J.), rendered January 26, 1990, convicting defendant upon his plea of guilty of the crimes of forgery in the second degree (two counts), criminal possession of a forged instrument in the second degree (two counts), criminal possession of stolen property in the fourth degree, conspiracy in the fifth degree and criminal impersonation in the second degree.
The record shows that defendant’s waiver of his right to appeal as part of a negotiated plea bargain was knowingly and voluntarily made and that defendant fully understood the *1000consequences of the waiver (see, People v Seaberg, 74 NY2d 1; People v Brown, 160 AD2d 1039). Under these circumstances, the general waiver included a waiver of defendant’s right to appeal from the denial of the suppression motion (see, People v Jandrew, 101 AD2d 90). Furthermore, it is also clear that at the time of the plea, County Court made sufficient inquiry of defendant and that his plea was knowing and voluntary; accordingly, the court properly denied defendant’s motion to withdraw his plea of guilty (see, People v Walton, 98 AD2d 842).
Appeal dismissed. Mahoney, P. J., Casey, Mikoll, Levine and Mercure, JJ., concur.